DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 3, 4, 8, 10, 11, 15, 17 and 18, and the cancellation of claims 2, 9 and 16, have been accepted.

Allowable Subject Matter

Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the Applicant’s amendments and remarks, the previously relied upon prior art to Lee et al. (US 2011/0003638) no longer teaches or suggests all the limitations of the present claims.
The Applicant has amended independent claims 1, 8 and 15 to incorporate the subject matter of claims 2, 9 and 16.
As remarked by the Applicant, Lee et al. teaches evaluating the extent with which a musical event is played correctly (or “determining accuracy” as interpreted in the Non-
However, the controlling of the output levels or mix levels of the auditory musical piece data and the user’s performance of Lee et al. differ from controlling the reproduction of the auditory musical piece data so as to follow a progress of the position being played by the user’s performance because the controlling of the reproduction of the auditory musical piece data so as to follow a progress of the position being played by the user’s performance requires a temporal or timing control of the reproduction of the auditory musical piece data (otherwise, the reproduction of the auditory musical piece data cannot follow the position being played by the user’s performance)
Therefore, Lee et al. fails to teach controlling the reproduction of the auditory musical piece data so as to follow a progress of the position being played by the user’s performance.
The other cited prior art to Humphrey et al. (US 2015/0046824), Izkovsky et al. (US 2012/0295679), Sitrick (US 2006/0117935), Jaaskelainen et al. (9,064,484) and Rivera et al. (9,041,784), fail to teach all the limitations of the present claims, or cure the deficiencies of Lee et al.
After further search and consideration of the prior art, no references could eb found which teach or fairly suggest, alone or I combination, all the claimed elements of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        03/21/2022